Citation Nr: 9901522	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  96-25 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a disorder of the 
legs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Daniel R. McGarry, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 to June 1969.

This matter came before the Board of Veterans Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied service connection for a back 
disorder and a leg disorder.  In December 1997, the Board 
remanded this matter to the RO with instructions that it 
obtain records pertinent to the veterans application for 
benefits administered by the Social Security Administration.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he has current disability from back 
and leg disorders as a result of injuries he sustained in a 
fall from a truck during his active military service.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1997), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the veteran has failed to 
meet his burden of submitting a well-grounded claim of 
entitlement to service connection for a back disorder and a 
leg disorder.



FINDINGS OF FACT

1.  The record contains no competent evidence that the 
veteran has a current back disability, nor any medical 
evidence that his current complaints of back pain are related 
to any disease or injury he incurred during his active 
military service.

2.  The record contains no competent evidence that the 
veteran has a current leg disability, nor any medical 
evidence that his current complaints of radiating pain into 
his legs are related to any disease or injury he incurred 
during his active military service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a back 
disorder is not well grounded.  38 U.S.C.A. §§ 101(16), 1110, 
5107; 38 C.F.R. § 3.303 (1998).

2.  The claim of entitlement to service connection for a leg 
disorder is not well grounded.  38 U.S.C.A. §§ 101(16), 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well-grounded claims; 
that is, claims that are plausible.  If he has not presented 
well-grounded claims, his appeal must fail and there is no 
duty to assist him further in the development of the claims 
because such additional development would be futile.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The appellants representative has argued that VA 
has expanded its duty to assist the claimant by provisions in 
its manual M21-1, and the Board should determine whether the 
RO has followed the guidelines therein and remand the appeal 
for further development if the RO has not followed such 
guidelines.  This manual is not supposed to be a substantive 
rule.  See Fugere v. Derwinski, 1 Vet. App. 103, 106 (1990).  
The representative has not cited to a court decision that 
holds that the cited portions of M21-1 are substantive rules.  
Consequently, I see no basis to comply with the 
representatives request in this regard.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).

The three elements of a well-grounded claim for service-
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that these 
claims are not well grounded.  Although the RO did not 
specifically state that it denied the veterans claims on the 
basis that they were not well grounded, the Board concludes 
that this error was not prejudicial to the claimant.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1995) (deciding that the 
remedy for the Boards deciding on the merits a claim that is 
not well grounded should be affirmance, on the basis of 
nonprejudicial error).  In addition, denying the claims 
because they are not well grounded is not prejudicial to the 
appellant, as the appellants arguments concerning the merits 
of the claims included, at least by inference, the argument 
that sufficient evidence to establish a well-grounded claim 
is of record.  Therefore, the Board finds that it is not 
necessary to remand the matter for the issuance of a 
supplemental statement of the case concerning whether or not 
the claim is well grounded.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); VAOPGPREC 16-92 (O.G.C. Prec. 16-92) at 
7-10.

Where a claim is not well grounded it is incomplete, and the 
Department of Veterans Affairs (VA) is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 
8 Vet. App. 69, 77-80 (1995).  In this case, the RO informed 
the appellant of the necessary evidence in its notice of 
rating decision, the statement of the case, and the 
supplemental statement of the case.  The discussion below 
informs the veteran of the types of evidence lacking, and 
which he should submit for a well-grounded claim.  Unlike the 
situation in Robinette, in this case the veteran has not 
advised VA of the existence of any particular evidence which, 
if obtained, would render his claim well-grounded.

The veteran testified in September 1996 that he fell from a 
mess truck during a field exercise when he was stationed in 
Germany while in active military service.  He described this 
incident and its aftermath as follows:  he was wearing an 80-
pound back pack at the time.  He lost consciousness and awoke 
in a medical tent.  He was released to duty several hours 
later and was given pain pills and muscle relaxants because 
of pain in his back.  He returned for treatment of complaints 
of back pain several times thereafter.  He testified that he 
also had pain in his legs.  He asserted that the symptoms 
have persisted since the injury.  He denied having received 
any post-service VA medical treatment for symptoms associated 
with his back or legs.  However, he indicated that he was 
receiving treatment for his back and legs from a private 
physician and that his diagnosis had something to do with 
disks.  He denied having any injury to his back after his 
separation from service.

Service medical records show that the veteran had complaints 
of pain in his left leg after twisting his left foot in July 
1967.  In December 1967, he was prescribed Robaxin and Darvon 
for back strain.  During medical treatment in May 1968, he 
reported the onset of back pain several days before after 
lifting an object.  His back had full flexion, but had 
limited right and left lateral bending.  There was tenderness 
in the lumbosacral spine.  The examiner recorded an 
impression of strain and prescribed Robaxin and Darvon.  At 
the time of his separation from service, the veteran denied a 
history of recurrent back pain or lameness.  He checked 
yes next to neuritis.  An examiner reported that the 
veterans spine and other musculoskeletal systems were 
normal.  His lower extremities were also normal.

The earliest dated records of medical treatment contained in 
the claims folder were made in 1986.  Such records do not 
refer to complaints, treatment, or diagnoses of a back or leg 
disorder.  During a VA examination in May 1986, the examiner 
reported that the veteran had full range of motion in his 
musculoskeletal system.  Sensory, motor, and deep tendon 
reflex systems were intact throughout.  Subsequently dated 
records of medical treatment contain no indication that the 
veteran had been diagnosed to have a back or leg disorder, or 
has been treated for symptoms associated with his back or 
legs.

The Board has reviewed the medical records associated with 
the veterans applications for disability benefits 
administered by the Social Security Administration.  Such 
records are devoid of any indication that he has current 
disability from a back or leg disorder or any indication that 
his current complaints are related to a disease or injury he 
incurred during his active military service.

The veteran is competent to testify that he sustained an 
injury to his back during his active military service.  He is 
also competent to testify that his symptoms of back pain and 
radiating pain into his legs have persisted since that time.  
His testimony is accepted as credible for the purpose of 
determining whether he has submitted a well-grounded claim.  
However, after reviewing the entire record, the Board finds 
that it contains no medical evidence of a diagnosis of either 
a back or a leg disability currently, nor does it contain any 
medical evidence that the veterans current complaints of 
back pain and radiating pain into his legs are related to any 
disease or injury he incurred during his active military 
service.  Evidence sufficient to satisfy the first and third 
elements of the Caluza analysis has not been submitted.  
Therefore, the Board concludes that the claims for service 
connection for back and leg disabilities are not well 
grounded.


ORDER

Service connection for a back disorder and a leg disorder is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
